Citation Nr: 1024792	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1969 to April 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran requested a Travel Board hearing; he 
failed to appear for such hearing scheduled in May 2010.

As a preliminary matter, the Board notes that the Veteran has 
been assigned diagnoses of psychiatric disabilities other than 
PTSD.  Recent caselaw provides that the scope of a mental health 
disability claim includes any mental disability that may be 
reasonably encompassed by the claimant's description of the 
disability, reported symptoms, and other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The instant case 
is distinguished from Clemons, as it involves a specific attempt 
by the Veteran to reopen a claim of service connection for PTSD 
that was previously finally denied, and requires submission of 
new and material evidence before it may progress to de novo 
review.  As there is no prior RO determination in the matter of 
service connection for psychiatric disability other than PTSD, 
any decision in that matter would require de novo review.  
Consequently, the Board finds that the instant claim to reopen 
involves PTSD only, and the matter of entitlement to service 
connection for a psychiatric disability other than PTSD is 
referred to the RO for any appropriate action. 


FINDINGS OF FACT

1. An unappealed May 1998 rating decision denied service 
connection for PTSD essentially because it was not shown that the 
Veteran had such disability and because there was no corroborated 
stressor event in service.  

2. Evidence received since the May 1998 rating decision includes 
a July 2004 PTSD self-assessment suggesting that the Veteran may 
have PTSD, but does not include corroborating evidence of a 
stressor event in service; relates to only one of two 
unestablished facts necessary to substantiate the claim of 
service connection for PTSD; and does not raise a reasonable 
probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim of 
service connection for PTSD may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A November 2004 letter provided notice in accordance with Kent, 
and also explained the evidence VA was responsible for providing 
and the evidence he was responsible for providing.  The Veteran 
has had ample opportunity to respond/supplement the record.  It 
is not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with the claims file and post-service treatment 
records have been secured.  The duty to assist by arranging for a 
VA examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  See 38 C.F.R. 
§ 3.159 (c)(4)(iii).  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
the newly presented evidence need not be probative of all the 
elements required to award the claim but that the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence in 
the record is not new and material even if it was not previously 
associated with the record/considered.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

An unappealed May 1998 rating decision denied service connection 
for PTSD essentially because it was not shown that the Veteran 
had such disability; there was also no corroborated stressor 
event in service.  He did not appeal this decision and it became 
final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 1998 rating decision 
included:

The Veteran's STRs which are silent for complaints, findings, 
treatment, or diagnosis relating to psychiatric disability. 

The Veteran's service personnel records (201 file) which are 
silent for any corroborating evidence of an alleged in-service 
stressor.

A report of March 1971 service separation examination which is 
silent for psychiatric complaints; the Veteran's psychiatric 
evaluation was normal.  It was noted that the Veteran's condition 
was one of character and behavior disorder which was not amenable 
to hospitalization or treatment and that he was psychiatrically 
cleared for any action deemed appropriate by the command.  The 
recommendation was discharge for unsuitability.

A December 1997 Compensation or Pension Application wherein the 
Veteran alleged that he was shot at by friendly troops while 
stationed in the demilitarized zone of Korea.  He also related 
that a Sergeant who shared his barrack held a gun to his head and 
told him that if he did any more push-ups he would be killed. 

A report of March 1998 VA examination noting that the Veteran 
reported one or two firefights with the enemy and that he was 
shot at by his own troops but never wounded.  He reported going 
absent without leave (AWOL) after an E-7 Sergeant put a gun to 
his head.  The examiner noted that it appeared that the Veteran 
did not suffer from PTSD but rather, he had Axis II personality 
traits of an antisocial nature.  It was noted that the Veteran 
had a significant degree of guardedness and paranoia that could 
be associated with an Axis I disorder, but it was more likely 
related to alcohol abuse or fears of trouble with the criminal 
justice system.

Potentially pertinent evidence received since the May 1998 rating 
decision includes: 

A January 2004 VA outpatient treatment record noting that the 
Veteran presented for a screening group for the Trauma Recovery 
Program.  The assessment was "[rule out] PTSD." 

An April 2004 VA outpatient treatment record noting that the 
Veteran reported that his patient care coordinator told him he 
exhibited fully fledged PTSD symptoms, but it was noted that he 
endorsed few symptoms. 

A July 2004 VA outpatient treatment record noting that the 
Veteran scored a 58 on the PTSD checklist, a self-report measure 
of PTSD, on which a score of 44 or higher likely qualifies for a 
PTSD diagnosis based on the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV).  It was noted that his score suggested 
that he qualified for a DSM-IV diagnosis of PTSD.  

A November 2004 VA outpatient treatment record noting that the 
Veteran endorsed past symptoms of re-experiencing trauma through 
nightmares, hyper-arousal, and vigilance, but the symptoms 
decreased over time.

A February 2006 stressor statement reiterating that the Veteran 
was doing push-ups when a Sergeant First Class (E-7) became 
irritated, put a revolver to the Veteran's head, cocked it, and 
threatened to kill him.   

A June 2009 Memorandum noting a formal finding that there was a 
lack of information required to verify stressors in connection 
with the Veteran's PTSD claim.  It was noted that the Veteran had 
repeatedly submitted the same insufficient stressor statement 
that was determined to be unverifiable.    

A June 2009 letter from the RO to the Veteran requesting 
sufficient stressor information (regarding additional 
stressor(s)) to allow for verification.  He did not respond.  

As the Veteran's claim of service connection for PTSD was 
previously denied based on findings that he did not have a 
diagnosis of PTSD, and that there was no corroborating evidence 
of an alleged stressor event in service, for evidence received in 
this matter to be new and material, it must relate to both of 
these unestablished facts (i.e. it must show, or suggest, that 
the Veteran has PTSD, and it must provide corroboration of a 
stressor event in-service).

The additional evidence received since the May 1998 rating 
decision includes VA outpatient treatment records that suggest 
that the Veteran has had PTSD symptoms and might qualify for a 
diagnosis of PTSD.  However, this evidence addresses only one of 
the two unestablished facts necessary to substantiate the 
Veteran's claim of service connection for PTSD.  As is noted 
above for additional evidence to be found new and material it 
must address each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans, 9 Vet. 
App. at 273.  No additional evidence received since the May 1998 
rating decision is new evidence that tends to corroborate that 
the Veteran was exposed to a stressor event in service.  While 
the Veteran again alleges that a superior officer pointed a 
pistol at his head and threatened to kill him (and such stressor 
might be potentially verifiable, if it occurred and was 
reported), he has not provided any additional information or 
evidence that might allow for an attempt at verification of such 
event.  Consequently (as the Veteran had reported this stressor 
event prior to the May 1998 rating decision -on March 1998 VA 
examination which was considered in that decision), this account 
is redundant and does not represent material new information or 
evidence.   

In summary, the Board finds that the additional evidence received 
since the May 1998 rating decision relates to only one of two 
unestablished facts necessary to substantiate the claim of 
service connection for PTSD, and does not raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
evidence is not new and material, and the claim may not be 
reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


